Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed February 2, 2022 in reply to the Non-final Office Action mailed November 3, 2021. Claims 1 and 3 have been amended; claim 2 has been canceled; and no claims have been newly added. Claims 4 and 5 have been withdrawn. Claims 1 and 3 are under examination.
Claim Objections
Claim 3 remains objected to because of the following:
1. In step b1), there are extraneous comma after “mixture”. 
2. The “and” between steps c) and d) should not be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 3 stipulate that “the metal oxide coating is free of benzoyl peroxide”. The original specification does not appear to disclose this, and thus does not provide adequate support for such a limitation. 
***Applicant’s contention that although the limitation “the outermost layer of the metal oxide coating is free of benzoyl peroxide” was found to lack adequate support in the original specification, by removing “outermost layer” and broadening the limitation to all of the metal oxide layers, that this somehow remedies the problem is not found persuasive. 
Claims 1 and 3 stipulate that “the process does not include O2 plasma treatment or calcination”. Applicant has not pointed to where support for these limitations exist in the original specification. None can be found. The original specification says nothing at all about “O2 plasma treatment” or even anything at all about “plasma” whatsoever, and says nothing at all about a calcination step with respect to the present method. There is no evidence whatsoever Applicant contemplated necessarily including or excluding these steps from their process at the time of the present invention. On the contrary, the only mention of calcination in the entire original specification is in the background necessarily required calcination.
This constitutes new matter. 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 first stipulates that the metal oxide coating has 5-100 layers, and then further describes the process by which the coating is made. However, after step b), including steps b1) and b2), one of ordinary skill in the art would understand that there are at least 2 metal oxide coating layers present on the benzoyl peroxide core. However, step c) requires repeating steps b1) and b2) at least 3-100 times more. If this is the case, the resulting metal oxide coating will thus have at least 5-102 layers total, but the claim earlier stipulated that the metal oxide coating is limited to 5-100 layers. 
Claim Interpretation
Claims 1 and 3 both now stipulate in a wherein clause that the particles are prepared by a process that does not include “O2 plasma treatment or calcination treatment”. As already noted during the course of prosecution, the original specification and claims say nothing about O2 plasma. Although calcination is mentioned in the background section, the original specification does not define it or discuss any specifics of the treatment or how it applies to the present particles at all. 
In Applicant’s present remarks, they attempt to define what they mean by O2 plasma treatment and calcination as it applies to their claimed method. As noted on pages 8 and 9 of the present remarks filed February 2, 2022, O2 plasma treatment is application of charged oxygen gas under pressure and functions to “clean the surface” before any “gluing, printing or lacquering could take place” (Applicant cites “Exhibit A”, https://tantec.com/the-basics-of-plasma-treatment/). Presumably, then, O2 plasma cleans the surface (i.e. a type of “pressure-wash”) of e.g. the core so that e.g. coating layers can be successfully applied or e.g. of the metal oxide surface of the final product to remove contaminants. Further, Applicant states that calcination is application of heat and functions by “removing volatile substances, oxidizing a portion of mass, or rendering them friable”, and thus calcination “is sometimes considered a process of purification” (Applicant cites “Exhibit B”, https://www.britannica.com/technology/calcination). Presumably, then, calcination is thus nothing more than heating to remove unwanted volatile solvents. 
In view of Applicant’s present information disclosure and clarification, therefore, the instant claims, by the limitation that the particles are prepared by a process that does not include “O2 plasma treatment or calcination treatment”, are thus being interpreted to mean that the instantly claimed particles could contain, i.e. but do not necessarily contain, constituent elements for which O2 plasma treatment or calcination 
Instant claims 1 and 3 are directed to a product, not to a process of preparing a product. Specifically, the instant claims are directed to particles comprising a benzoyl peroxide core and a metal oxide coating with 5-100 layers. In preparing the instantly claimed particles, O2 plasma treatment and calcination are not employed, so the particles themselves are simply open to the further inclusion of those substances which O2 plasma treatment and calcination would normally remove. That is not to say that the claimed particles necessarily contain these additional substances, e.g. such as volatile solvents. On the contrary, it is clear from e.g. claim 3 that the process of making the particles does not even include volatile solvents and thus no calcination step is even necessary to remove any volatile solvents. Also, the instant claims require the core be coated with the metal oxide layers, so obviously the instantly claimed product cannot be said to contain any substances/contaminants that prevent coating. 
Therefore, in view of Applicant’s clarification of the metes and bounds of the limitation that the particles are made by a process that does not include O2 plasma treatment or calcination treatment, it is now understood that the instantly claimed particles are thus open to the further inclusion of substances, such as volatile solvents, that would normally be removed by O2 plasma treatment or calcination treatment, but does not necessarily contain these substances, and certainly does not necessarily exclude these substances. 

Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-100 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 disclose a plurality of microcapsules (i.e. “particles”) comprising a core and a metal oxide shell, the core comprising an active, e.g. benzoyl peroxide in the form of an emulsion or dispersion, and a shell consisting of e.g. silica; wherein the active is 0.001-95% of the weight of the microcapsules, and wherein the microcapsules are 0.1-100 microns in diameter, and wherein upon application to the skin the shells are shattered. 
et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
Claims 1-3, 9, 18, 19, and 21 of U.S. Patent No. 7,758,888 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of U.S. Patent No. 7,758,888 and He et al. 
U.S. Patent No. 7,758,888 defines a microcapsule that can break or shatter upon application to the skin as one that is e.g. 3-50 microns in diameter and shell thickness of about 100 nm (i.e. 0.1 microns). Since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to manufacture the silica coating via the He et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness.
II. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580, in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating having 5-100 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 disclose microparticles comprising a core and a metal oxide shell, the core comprising solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick.
Claims 1-3, 5, 10-12, and 14 of U.S. Patent No. 8,617,580 do not explicitly disclose that the metal oxide (e.g. silica) coating has 4 or more layers and a total thickness of 0.1-10 microns. These deficiencies are cured by the teachings of He et al. 
U.S. Patent No. 8,617,580 disclose microparticles comprising e.g.  a solid particulate active, e.g. benzoyl peroxide, and a shell consisting of e.g. silica; wherein the shell is made by deposition of metal oxide (i.e. silica) on the surface of the solid particulate benzoyl peroxide. Since He et al. disclose that the deposition of a silica shell et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness (e.g. within the range of 10-250 nm after 5 cycles).
Claim Rejections - 35 USC § 103 (I and II) 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of He et al. (Chem Mater. 2003; 15: 3308-3313).
I. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-100 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. This deficiency is cured by the teachings of He et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al. and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since He et al. disclose that the et al. method, with the reasonable expectation that the resulting method will produce a silica coating precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), in view of Ostafin et al. (U.S. Patent Application Pub. No. 2003/0157330), Skapin et al. (J. Colloid Interface Sci. 2004; 272: 90-98), Tjandra et al. (Langmuir. 2006; 22: 1493-1499), and He et al. (Chem Mater. 2003; 15: 3308-3313).
II. Applicant Claims
Applicant’s elected subject matter is directed to particles comprising solid benzoyl peroxide encapsulated by a metal oxide coating with 5-100 layers and a total thickness of 0.3-10 microns; wherein the weight ratio of metal oxide to benzoyl peroxide is 1:99 to 40:60. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns); wherein the weight ratio of metal oxide (e.g. via TEOS) to benzoyl peroxide is e.g. 12 g/24 g, or about 1:2. 
Ostafin et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines)  encapsulated by a metal oxide (e.g. silica) coating that can have a total thickness of e.g. about 150 nm up to about 740 nm (i.e. 0.15 to 0.74 microns); wherein the microcapsules are made by contacting the particulate matter with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the metal oxide coating layer; and separating the coated particulate matter from the aqueous medium, and can further comprise further attaching mercaptopropyltrimethoxysilane (i.e. hydrophobic groups) to the surface of the metal oxide coating layer (abstract; Paragraphs. 0008-0011, 0015, 0031, 0033, 0036, 0037, 0039). 
et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (i.e. organic drugs, e.g. loratadine, danazol)  encapsulated by a metal oxide (e.g. silica) coating; wherein the microcapsules are made by contacting the drug particles with an aqueous solution of sodium silicate (i.e. an alkali metal salt of a metal oxide) and acidifying to form the “active” silicic acid intermediate necessary for the formation of the final silica shell, and aging the metal oxide coating.
Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. 
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lapidot et al. do not explicitly disclose that the metal oxide coating has 5-100 layers. These deficiencies are cured by the teachings of Ostafin et al., Skapin et al., Tjandra et al., and He et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Lapidot et al., Ostafin et al., Skapin et al., Tjandra et al., and He et al., outlined supra, to devise Applicant’s presently claimed particles.
Lapidot et al. disclose microcapsules (i.e. “particles”) comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide (e.g. silica) coating that can be mesoporous and have a total thickness of e.g. about 100 nm (i.e. about 0.1 microns), and wherein the thickness and porosity of the silica coating(s) can be custom tailored to control the release rate of the benzoyl peroxide. Since Ostafin et al. disclose that microcapsules (i.e. “particles”) comprising e.g. solid particulate matter (e.g. biochemical, drugs, and medicines) encapsulated by a metal oxide (e.g. silica) coating can be made by a process comprising first contacting the drug particle cores with cetyl-trimethylammonium bromide (CTAB) in an aqueous medium; and then adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a mesoporous silica shell; since Skapin et al. disclose that the well-known method of employing TEOS to coat drug particles with silica is not suitable for many organic drug particles (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and many drugs are soluble in alcohol, and that an alcohol-free coating method based on the use of aqueous sodium silicate solutions as the silicate source can be advantageously employed to coat organic drug particles with silica shells, and that sodium silicate must first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating; and since Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated e.g. typically for up to about 5 cycles; one of ordinary skill in the art would be motivated to employ an aqueous solution of sodium silicate as the silicate source in the Ostafin et al. method of coating organic drug particles with a mesoporous silica shell, first adding the sodium silicate to form the silicate-CTAB complex, and then acidifying to form the requisite “active” silicic acid intermediate on the way to the final silica shell, and to manufacture the silica shell in this manner by following the He et al. method, with the reasonable expectation that the resulting method will produce a silica-coated organic, water-insoluble pharmaceutical drug particle with ordered mesoporous silica shells without the need to use alcohol as a solvent which could disrupt organic drug particle integrity during the coating process, which silica coating is precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the desired release rate for the active drug species (e.g. benzoyl peroxide) trapped within.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that Lapidot and He fail to suggest “the particles are not treated by O2 plasma or calcination during their preparation”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a product, not to a process of making the product. The instantly claimed product merely requires a benzoyl peroxide core, a metal oxide coating with 5-100 layers and a total thickness of 0.3-10 microns, in which the weight ratio of metal oxide coating to benzoyl peroxide is 1:99 to 40:60.
2. As noted, supra, under “Claim Interpretation”, in preparing the instantly claimed particles, O2 plasma treatment and calcination are not employed, so the particles themselves are simply open to the further inclusion of those substances which O2 plasma treatment and calcination would normally remove, e.g. volatile solvents. That is not to say that the claimed particles necessarily contain these additional substances. On the contrary, it is clear from e.g. claim 3 that the process of making the particles does not even include volatile solvents and thus no calcination step is even necessary to remove any volatile solvents. Also, the instant claims require the core be coated with 
3. Therefore, the instantly claimed particles are not patentably distinct from the particles that one of ordinary skill in the art would thus arrive at by following the teachings of Lapidot and He. 
ii) Applicant contends that “Lapidot and He fail to suggest the claimed particles having a metal oxide coating of 5-100 layers and a total thickness of 0.3-10 microns”.
The Examiner, however, would like to point out the following:
1. Lapidot discloses particles with e.g. a solid benzoyl peroxide core, and a metal oxide (e.g. silica) coating that can have a thickness of 0.1-100 microns. While Lapidot exemplifies in a preferred embodiment that their microcapsule has a thin, mesoporous silica shell, i.e. about 100 nm (i.e. 0.1 microns), Lapidot more broadly discloses that the silica coating thickness and porosity can be custom tailored and optimized to provide e.g. the desired release rate of the active encapsulated by the coating, e.g. benzoyl peroxide. For example, by adjusting the thickness and porosity, the release rate can be made immediate or sustained (see e.g. paragraphs 0164, 0235).
2. The prior art rejection is based on making the Lapidot metal oxide coating with He’s layer by layer process using sodium silicate for the advantages disclosed in He. More specifically, He discloses a simple, convenient, and inexpensive way of producing precisely what Lapidot requires, i.e. a thin silica coating that can be mesoporous and have a total thickness in the submicron to micron range, wherein the thickness and porosity of the silica coating(s) can be custom tailored and optimized in part via a layer-by-layer deposition; and wherein the process results in uniformly deposited film layers wherein each film has a thickness of 2-50 nm. 
3. One of ordinary skill is one of ordinary creativity, not an automaton. He expressly discloses that their process can be employed to fabricate coatings on e.g. curved surfaces (i.e. such as particle cores). Hence, for the reasons put forth in the prior art rejection, one of ordinary skill in the art, in following the express teachings of the cited prior art, would thus be motivated and able to employ He’s method to form the silica coating for the Lapidot microcapsule, which would thus result in the claimed particles having the metal oxide coating 0.3-10 microns thick, which comprises 5-100 layers.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617